Herrick, J.,
(dissenting.) The defendants are in possession of premises situated on Maiden Lane and Lodge street, in the city of Albany, under a *160lease executed on April 30, 1859, for a term of 30 years, at a yearly rent of $500. Said lease contains the following covenant: “During the continuance of said term the said party of the second part shall pay, all taxes and water rents which shall be lawfully assessed or charged upon.said premises, and also all assessments for paving, flagging, or repairing the streets adjoining said premises; but assessments, if any shall be made, for opening streets, squares, or for other public purposes of an extraordinary character, or for permanent improvements, shall be paid by the said parties of the first part.” On April 25, 1889, said lease was renewed for five years, at the annual rent of $400, but with the same conditions and covenants contained in the original lease. At the time of the execution of said lease the streets known as “Maiden Lane” and “Lodge Street” had been laid out and graded under the laws and ordinances applicable to the city of Albany, and had been, and were then, paved and curbed, and the expenses thereof had been paid for, by the owners of the property adjoining said streets, and by the owners of the property in question, to the extent of their proper proportion thereof. The pavement of the roadway, as so paved, was of cobblestone, which pavement, from use and the nature of the soil upon which the same was laid, required frequent, and usually annual, repair. The sidewalks of said streets had been and were at the said date laid with flagstones. Cobblestones were the pavement in universal use in the city at that time, and no other kind of pavement was then generally known in cities. On the 8th of April, 1889, an act was' passed by the legislature amending chapter 298 of the Laws of 1883, entitled.“An act to provide for the government of the city of Albany,” under which the common council of said city of Albany, in the summer and fall of the year 1891, caused Maiden Lane to be repaved with granite block pavement, and suitable cross-walk stones, and recurbed, and officers of the city assessed the expense, of the work, labor, and services and materials for such work upon the property adjoining said street, and in part upon the property described in said lease. The said premises were duly sold for default in the payment of said assessment, which amounted to $799.79, being the amount assessed, with interest and charges. The plaintiffs claim that the defendants, under the above-quoted clause of the lease, are legally bound to pay the aforesaid assessment. The defendants insist that, under the aforesaid clause, they are only bound to pay for ordinary repairs to the street, and that the said assessment is for unusual and extraordinary, as well as permanent, improvements. The assessment, therefore, under the lease, is for the plaintiffs to pay. The intent of the parties must be gathered from the language of the instrument, if possible, and seemingly inharmonious and conflicting expressions must be reconciled. It seems to me that the evident intent was that the defendants should pay the expense of assessments for keeping the streets adjoining the leased premises in proper condition,—keeping them paved and in order. The charter of the city of Albany, (chapter 298, tits. 9, 10, Laws 1883,) recognizes three classes of paving work upon its streets: “Paving, ” when a pavement is laid for the first time upon a new street, or one theretofore having only a dirt roadbed; “repaving,” where a street has once been paved, and the old pavement is taken up and a new one laid in its place; and “repairing,” where the pavement is not entirely relaid, but defects in it made good. The agreement to pay assessments here wás part of the rent, and to confine the meaning of . the word “paving,” in the agreement, to the signification attached to it in the charter of the city, would render it of no value whatever, because, as appears from the submitted case, the street in question had been paved before the execution of the agreement between the parties hereto, and hence could not be be paved again; it could be repaved or repaired, but never “paved.” If the construction contended for by the defendants is correct, they are released from all liability to pay that portion of the rent to be paid by taking care of the assessments for paving and repaving the streets, because, as we have seen, *161the street can never be “paved;” and now, being “repaved” with granite-block pavement, no assessment can be made for repairing such pavement, the city being bound to keep it in repair, at its own expense. Chapter 298, tit. 10,. § 3, Laws 1883.
If nothing had been said about paying assessments for paving the streets-* we might then consider paving the street a permanent improvement, for which the defendants were not to pay, under that clause exempting them from; paying assessments for permanent improvements. Probably paving or repaving a street may be considered a permanent improvement to property. But in giving, or trying to give, effect to all the language of an agreement* and where in one sentence, or part of a sentence, there is a specific provision) to pay assessments for various things specifically set forth, among others for paving a street, and in another sentence, or part of the same sentence, assessments for specific purposes, including assessments for permanent improvements, are excepted, it seems to me that the reasonable construction is to hold that paving streets was not a permanent improvement, within the meaning and intent of the parties making the agreement, “Paving,” in the agreement here, must be construed in its broader signification, as including; “repaving ; ” as meaning, in fact, the laying of a pavement through or upon. the street. And, paving assessments being specifically mentioned as assessments to be paid, they must be held to be excepted from the general terms of the clause,—“but assessments, if any shall be made, for opening streets* squares, or for other public purposes of an extraordinary character, or for permanent improvements, shall be paid by the party of the first part.” Heither can the assessment in question be excepted as one of an extraordinary character—First. Because paving or repaving streets is not an extraordinary thing to be done in a city. The amount of the assessment does not, determine the question. It is the purpose for which the assessment is levied, that must be of an extraordinary character; but the amount itself in thi& case, considering the frontage of the premises and the character of the pavement on the street paved, is not excessive or extraordinary. Second. Ife, does not come within the meaning of that phraseology, because it was before-specifically mentioned as one of the assessments to be paid, and therefore-cannot be held to be one of those assessments which, in the general terms set,, forth in the lease - it is provided shall be paid by the parties of the first part to the agreement. General terms and expressions must give way to specific-on es. I am therefore of the opinion that, under the clause in question, the defendants must pay the assessment for the new pavement, and that the plaintiffs should have judgment upon the case submitted, with costs.